DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 02/05/2021 has been entered and made of record. This application contains 19 pending claims. 
Claims 1 and 12 have been amended.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.
In response to the argument, the applicant(s) argued that Tsuchie fails to disclose, teach or suggest a signal supplying unit configured to supply a predetermined switching signal to a to-be-evaluated semiconductor device to cause at least one switching operation of a reverse recovery switching operation and a turn-on switching operation, as required by Claims 1-18.
However the examiner disagrees with the above argument because Fig. 2 of Tsuchie shows a gate driving circuit 105 included power sources 201-202, transistors 203-a gate drive circuit 105 that turns the semiconductor element 104 ON or OFF”. Therefore Tsuchie and HAYASHI teach all limitations as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 12 and 14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by TSUCHIE.


Regarding to claim 1, TSUCHIE discloses an evaluation method (the circuit analysis that calculates a switching voltage of the semiconductor element using parameters of a circuit element included in a gate driving circuit that controls switching of the semiconductor element, and a system in which the gate driving circuit is mounted by the switching voltage. An electromagnetic field analysis unit for calculating electromagnetic radiation noise generated in the first, a first determination unit for determining whether or not the electromagnetic radiation noise falls within a target value…)
comprising: 
causing a semiconductor device to perform at least one switching operation of a reverse recovery switching operation and a turn-on switching operation (fig. 1-4  and paragraphs 16-18 show and discloses the gate dive circuit (fig. 2) causing transistor 104 turn ON or OFF (to perform a switching operation)); 
measuring a voltage variation occurring in the semiconductor device during the at least one switching operation (abstract discloses calculates a switching voltage of the semiconductor included a driving circuit that turn the semiconductor ON/OFF) and 
outputting an evaluation benchmark for radiated noise of the semiconductor device based on the voltage variation (electromagnetic field analysis unit for calculating electromagnetic radiation noise generated in the first, a first determination unit for determining whether or not the electromagnetic radiation noise falls within a target value). 

Regarding to claim 12, TSUCHIE discloses an evaluation apparatus comprising: 
a signal supplying unit configured to supply a predetermined switching signal to a to-be-evaluated semiconductor device (fig. 1 and 2 shows input power and gate drive circuit) to cause at least one switching operation of a reverse recovery switching operation and a turn-on switching operation (paragraphs 16-18 show and discloses the gate dive circuit (fig. 2) causing transistor 104 turn ON or OFF (to perform a switching operation) and during the switching operation the switching voltage fluctuates); 
a detection unit configured to detect voltage variation in the semiconductor device (paragraph 0041 discloses the circuit analysis unit 404 prepares the equivalent circuit of the whole device based on the inputs in steps 501-504, and performs calculation of switching voltage wave form of the semiconductor element by circuit analysis); and 
an evaluation benchmark output unit configured to output an evaluation benchmark for radiated noise of the semiconductor device based on the voltage variation detected (Paragraph 0018 discloses during the switching operation the switching voltage fluctuates) by the detection unit (paragraph 0042 discloses the electromagnetic field analysis unit 405 to perform electromagnetic field analysis with the switching, fig. 4 shows noise estimation unit 406 that estimates an electromagnetic radiation noise). 

Regarding to claim 2, TSUCHIE discloses the evaluation method according to claim 1, wherein the outputting the evaluation benchmark comprises calculating the voltage variation in the semiconductor device for each frequency component as the evaluation benchmark (paragraph 0027 discloses frequency spectrum V of switching voltage and fog. 5 steps 505-508). 

Regarding to claims 3 and 14, TSUCHIE discloses the evaluation method or apparatus according to claim 1 or 12 respectively above, wherein the switching operation comprises at least two of a turn-on operation, a turn-off operation, a reverse recovery operation, and a forward recovery operation of the semiconductor device (paragraph 0017 discloses the semiconductor element 104 being turn on/off). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIE.

Regarding to claim 7, TSUCHIE discloses the evaluation method according to claim 1, further comprising: comparing the evaluation benchmark output for the semiconductor device and an evaluation benchmark output for a reference device different from the semiconductor device (compare the benchmark with a target value); and evaluating an intensity of the radiated noise of the semiconductor device relative to the reference device based on a result of the comparison (fig. 5 shows the evaluating intensity of noise). 
TSUCHIE does not disclose reference device different from the semiconductor device. However, it would be obvious to compare the noise level to the reference level from a known good different device in order to determine malfunction device. 

Regarding to claim 13, TSUCHIE discloses the evaluation apparatus according to claim 12, wherein the evaluation benchmark output unit is configured to calculate an electric field strength corresponding to the radiated noise of the semiconductor device based on a frequency component of the voltage variation (the relationship between E field and voltage as E=-dV/ds, therefore it would be obvious to calculate the E field corresponding to the radiated noise of the semiconductor device based on a frequency component of the voltage variation which is a matter of user choice). 

Regarding to claim 17, TSUCHIE discloses the evaluation apparatus according to claim 12, further comprising: a storage unit configured to store the evaluation benchmark output by the evaluation benchmark output unit (processor with storage); and a comparison unit configured to compare the evaluation benchmark output by the evaluation benchmark output unit (compare the benchmark with a target value) and an evaluation benchmark for a reference device different from the semiconductor device stored in the storage unit; and an evaluation unit configured to evaluate a relative change in intensity of the evaluation benchmark for the radiated noise of the semiconductor device based on a result of the comparison (fig. 5 shows the evaluating intensity of noise). 
TSUCHIE does not disclose reference device different from the semiconductor device. However, it would be obvious to compare the noise level to the reference level from a known good different device in order to determine malfunction device. 

Claims 4-6, 8-11, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIE as applied to claims 1 and 12 above, and further in view of HAYASHI et al (JP 2009290938, provided by applicant, hereinafter HAYASHI).


Regarding to claims 4 and 15, TSUCHIE discloses the evaluation method or apparatus according to claim 1 or 12 respectively above, wherein: the semiconductor device comprises a first device and a second device connected in series (fig. 1 and 2).
However, TSUCHIE does not discloses the measuring comprises measuring variation in a voltage between the first device and the second device. 
HAYASHI discloses the noise measurement of inverter with first and second devices connected in series, and the measurement phase voltage which is between the first and second devices.


Regarding to claim 5, TSUCHIE discloses the evaluation method according to claim 1, wherein: the semiconductor device comprises a first device and a second device connected in series (fig. 1 and 2).
However, TSUCHIE does not discloses the measuring comprises measuring variation in a voltage across the first device and the second device. 
HAYASHI discloses the noise measurement of inverter with first and second devices connected in series, and the measurement voltage between phase which is across the first and second devices.
Therefore, at the time before the effective filing date, it would be obvious to have the voltage measurement across the two transistors as taught by HAYASHI as matter of user choice.

Regarding to claims 6 and 18, TSUCHIE in view of HAYASHI discloses the evaluation method or apparatus according to claim 4 or 12, wherein the measuring comprises measuring variation in a voltage of the semiconductor device relative to a reference potential (fig. 1-2 shows the measuring variation in a voltage of the semiconductor device relative to a reference potential (ground)), the reference potential being a potential of a conductive member to which the semiconductor device is attached via an insulating material (it would has 


Regarding to claim 8, TSUCHIE discloses an estimation method for estimating radiated noise of an apparatus provided with the semiconductor device, the estimation method comprising: 
acquiring a plurality of evaluation benchmarks for the semiconductor device that are output in correspondence with the switching operation under a plurality of conditions by using the evaluation method according to claim 1 (paragraph 0008 discloses performing an electromagnetic field analysis by varying the parameters of the circuit element. In other words, it is necessary to repeat, until a desired result is obtained, electromagnetic field analysis each time a parameter of the circuit element is changed).
However, TSUCHIE does not discloses combining the plurality of evaluation benchmarks to estimate the radiated noise of the apparatus. 
HAYASHI discloses the noise measurement of inverter with first and second devices connected in series, and paragraph 0038 discloses the noise current and the change in the noise voltage can be measured twice by the current measuring device 11 and the voltage measuring device 12, for example, by calculating the average value of the impedance characteristics calculated based on each measured value.


Regarding to claim 9, TSUCHIE in view of HAYASHI discloses the estimation method according to claim 8, wherein the combination of the evaluation benchmarks is a maximum value or a sum of the plurality of evaluation benchmarks for the semiconductor device (HAYASHI discloses the average of two measurements and fig. 5 steps 509 and 510 of TSUCHIE discloses the noise compared to target value which indicated the evaluation benchmark is a maximum. Therefore by combining HAYASHI with TSUCHIE would have the combination of maximum value of a plurality of measurements).

Regarding to claim 10, TSUCHIE in view of HAYASHI discloses the estimation method according to claim 8, wherein the combination of the evaluation benchmarks is an average value of the plurality of evaluation benchmarks for the semiconductor device (paragraph 0038 discloses the noise current and the change in the noise voltage can be measured twice by the current measuring device 11 and the voltage measuring device 12, for example, by calculating the average value of the impedance characteristics calculated based on each measured value). 

Regarding to claim 11, TSUCHIE in view of HAYASHI discloses the estimation method according to claim 8, wherein the combination of the evaluation benchmarks is an average value calculated after multiplying the plurality of evaluation benchmarks for the semiconductor device by respective weights corresponding to the plurality of conditions (paragraph 0008 discloses performing an electromagnetic field analysis by varying the parameters of the circuit element. In other words, it is necessary to repeat, until a desired result is obtained, electromagnetic field analysis each time a parameter of the circuit element is changed, paragraph 0038 discloses the noise current and the change in the noise voltage can be measured twice by the current measuring device 11 and the voltage measuring device 12, for example, by calculating the average value of the impedance characteristics calculated based on each measured value). 

Regarding to claim 16, TSUCHIE discloses the evaluation apparatus according to claim 12, wherein: the semiconductor device comprises a first device and a second device connected in series (fig. 1 and 2).
However, TSUCHIE does not discloses the detection unit is configured to measure variation in a voltage between main terminals of the first device and the second device. 
HAYASHI discloses the noise measurement of inverter with first and second devices connected in series, and the measurement voltage between phase which is between the main terminals the first and second devices.
Therefore, at the time before the effective filing date, it would be obvious to have the voltage measurement between the main terminals of the two transistors as taught by HAYASHI as matter of user choice.

Regarding to claim 19, TSUCHIE discloses a combined evaluation apparatus, comprising: 
an acquisition unit configured to acquire a plurality of evaluation benchmarks for the semiconductor device that are output by the evaluation apparatus according to claim 12 in correspondence with the switching signal under a plurality of conditions (paragraph 0008 discloses performing an electromagnetic field analysis by varying the parameters of the circuit element. In other words, it is necessary to repeat, until a desired result is obtained, electromagnetic field analysis each time a parameter of the circuit element is changed); 
However, TSUCHIE does not discloses a combined evaluation unit configured to combine the plurality of evaluation benchmarks to estimate radiated noise of an apparatus provided with the semiconductor device.
HAYASHI discloses the noise measurement of inverter with first and second devices connected in series, and paragraph 0038 discloses the noise current and the change in the noise voltage can be measured twice by the current measuring device 11 and the voltage measuring device 12, for example, by calculating the average value of the impedance characteristics calculated based on each measured value.
Therefore, at the time before the effective filing date, it would be obvious to have the voltage measurement as taught by HAYASHI for accurate impedance characteristics and take more reliable noise countermeasures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/Primary Examiner, Art Unit 2863